 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5
                                UNITED STATES BANKRUPTCY COURT
 6                              NORTHERN DISTRICT OF CALIFORNIA
     In Re:                                             Chapter 13 Case No:
 7
        Rhommel D Okialda                               18-42961-WJL13
 8      Rowena L Okialda

 9                                       WITHDRAWAL
                                                OF
10 Motion to Dismiss Case Trustees Motion and Declaration to Dismiss Proceedings and Certificate of
                                              Service
11

12            Martha G. Bronitsky, Chapter 13 Standing Trustee, hereby withdraws her Motion to Dismiss

13 Case Trustees Motion and Declaration to Dismiss Proceedings and Certificate of Service for the

14 above named Chapter 13 Case which was filed on October 23, 2019, same being court docket #45.

15

16
     Date: October 28, 2019                          /s/ Martha G. Bronitsky
17
                                                     Signature of Martha G. Bronitsky
                                                     Chapter 13 Standing Trustee
18

19

20

21

22

23

24

25

26

27

28
Case: 18-42961         Doc# 47     Filed: 10/28/19     Entered: 10/28/19 15:53:45        Page 1 of 2
 1
     In Re:                                              Chapter 13 Case No:
        Rhommel D Okialda                                18-42961-WJL13
 2
        Rowena L Okialda
 3
                                               Certificate of Service
 4
   I hereby certify that I have served a copy of the within and foregoing document on the debtor (s) and
 5 counsel for debtor (s) at the addresses listed below by depositing it in the United States mail with first
   class postage attached thereto.
 6
     I declare under penalty of perjury under the laws of the State of California that the foregoing is
 7 true and correct.

 8
   Rhommel D Okialda                                   Nathan D Borris Atty
 9 Rowena L Okialda                                    1380 A Street
   17166 Via Valencia                                  Hayward,CA 94541
10 San Lorenzo,CA 94580
                                                       (Counsel for Debtor(s))
11 (Debtor(s))

12

13

14
     Date: October 28, 2019                            /s/ Vivalda Silveira
15                                                     Vivalda Silveira
16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 18-42961         Doc# 47      Filed: 10/28/19      Entered: 10/28/19 15:53:45            Page 2 of 2
